DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 4-13, and 18-24 have been cancelled.  Claims 15 and 16 have been withdrawn.  Claim 1 has been amended.  Claims 27-31 are new.
Claims 1, 3, 14, 17, and 25-31 are under examination.

2.	The rejection of claims 1, 3, 14, 17, 25, and 26 under 35 U.S.C. 103 as being unpatentable over Jung et al. (Cytotherapy, 2011, 13: 19-29), in view of each Williams et al. (U.S. Patent No. 7,029,838), Johanesson et al. (Diabetes, 2008, 57: 2393-2401; cited on the IDS filed on 2/7/2019), and Lee et al. (Transplantation Proceedings, 2005, 37: 2263-2265) is withdrawn in response to the amendment to introduce the limitation of a U-shaped plate into claim 1. 
	New grounds of rejection are set forth below.

Claim Objections
3.	Claim 28 is objected to because of the recitation the function “maintained and/or improved”.  Since the function could be either maintained or improved appropriate correction to “maintained or improved” is required.




New Rejections
Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".  Specifically, recitation of 200-20,000 vascular cells and MSCs per islet in the new claims 28-31 is considered new matter.

	MPEP 2163.06 notes "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure".

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3, 17, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (Cytotherapy, 2011, 13: 19-29), in view of each Williams et al. (U.S. Patent No. 7,029,838), Johanesson et al. (Diabetes, 2008, 57: 2393-2401), and Weringer et al. (J. Immunol., 1985, 134: 2383-2386). 
Jung et al. teach co-culturing pancreatic islets and mesenchymal stem cells (MSCs) for transplantation, wherein co-culturing takes place in the wells of 24-well culture plates in the absence of a scaffold and with the cells gathering at the bottom, wherein co-culturing results in sustained survival and enhanced insulin secretion as compared to the pancreatic islands cultured without MSCs (claims 1, 3, 17, 25, and 26) (see Abstract; p. 19; p. 20, column 2, second full paragraph; p. 21, Fig. 1; p. 22-23; p. 24, column 1, fourth paragraph; p. 26, Fig. 4 and column 1; p. 28, column 2, last paragraph).  
Jung et al. do not teach endothelial cells (claim 1).  However, Jung et al. teach that, upon isolation and culturing, pancreatic islets lose their endothelial cells (see p. 19).  Williams et al. teach that transplanting organ or tissues requires their 
The method of Jung et al., Williams et al., and Johanesson et al. must necessarily result in a three-dimensional structure because all that is required to achieve such is to co-culture the islets with the endothelial cells and the MSCs (claim 27).  The instant specification does not teach more than this (see p. 10, third paragraph; p. 32-33).
Jung et al., Williams et al., and Johanesson et al. do not teach a U-shaped plate (claim 1).  However, using a plate having U-shaped wells is suggested by the prior art.  For example, Weringer et al. teach plating multiple islands in a U-shaped well to obtain a compact aggregate (mega-islet) suitable for transplantation (see p. 2383, column 2, first full paragraph; paragraph bridging p. 2383 and 2384; p. 2385, Fig. 2).  One of skill in the art would have reasonably concluded that the islets are in close contact with each within the mega-islet.  Johanesson et al. teach improved angiogenesis when islets come into close contact with each other (see p. 2397, column 1 and Fig. 4).  Based on 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

9.	Claims 1, 3, 14, 17, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. taken with each Williams et al., Johanesson et al., and Weringer et al., in further view of Lee et al. (Transplantation Proceedings, 2005, 37: 2263-2265). 
The teachings of Jung et al., Williams et al., Johanesson et al., and Weringer et al. are applied as above for claims 1, 3, 17, 25, and 26.  Jung et al., Williams et al., Johanesson et al., and Weringer et al. do not teach differentiating the prevascularized mega-islands into pancreas in vivo (claim 14).  However, since the prior art teaching transplantation in diabetic subjects (see Lee et al., p. 2263-2264).  Thus, one of skill in the art would have found obvious to further transplant the prevascularized pancreatic mega-islands in a diabetic subject with the reasonable expectation that doing so would control the blood glucose levels in the subject.  By doing so, one of skill in the art would have practiced the method of claim 14.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

s 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over (Cytotherapy, 2011, 13: 19-29), in view of each Williams et al. (U.S. Patent No. 7,029,838), Johanesson et al. (Diabetes, 2008, 57: 2393-2401), and Pinkse et al. (Diabetes, 2006, 55: 312-317).
Jung et al. teach co-culturing pancreatic islets and mesenchymal stem cells (MSCs) for transplantation, wherein co-culturing takes place in the wells of 24-well culture plates in the absence of a scaffold and with the cells gathering at the bottom, wherein co-culturing results in sustained survival and enhanced insulin secretion as compared to the pancreatic islands cultured without MSCs; Jung et al. teach using about 428 MSCs per islet (claims 28 and 30) (see Abstract; p. 19; p. 20, column 2, second full paragraph; p. 21, Fig. 1; p. 22-23; p. 24, column 1, fourth paragraph; p. 26, Fig. 4 and column 1; p. 28, column 2, last paragraph).  
Jung et al. do not teach endothelial cells (claims 28 and 31).  However, Jung et al. teach that, upon isolation and culturing, pancreatic islets lose their endothelial cells (see p. 19).  Williams et al. teach that transplanting organ or tissues requires their prevascularization to ensure sufficient blood supply to the cells within the transplant (column 1, lines 15-46 and 55-61).  Johanesson et al. teach that co-cultivating islets with both MSCs and endothelial cells (equal numbers of MSCs and endothelial cells per islet) results in prevasculatized transplants, which can contribute to the success of islet transplantation (see p. 2393; p. 2394, column 1, third full paragraph; p. 2397, column 2, last paragraph; p. 2398, column 1, first paragraph and column 2, second paragraph; p. 2400, column 1, last paragraph).  Based on the combined teachings of Williams et al. and Johanesson et al., one of skill in the art would have found obvious to modify the claim 29).  
Jung et al., Williams et al., and Johanesson et al. do not teach a gel-coated plate (claim 28).  Pinkse et al. teach that culturing the islets on collagen IV or laminin improves islet viability (see Abstract; p. 313, column 1; p. 314, column 1, first full paragraph).  Based on these teachings, one of skill in the art would have found obvious to modify the method of Jung et al., Williams et al., and Johanesson et al. by using collagen IV- or laminin-coated plates to achieve the predictable result of obtaining transplants exhibiting enhanced viability. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
11.	The arguments are answered below to the extent that they pertain to the new rejections.
	The applicant argues that the number of endothelial cells and MSCs per islet is considerably greater than in Johanesson.
	This is not found persuasive for the reasons set forth in the rejection above.  

	Furthermore, there is no evidence of record indicating that the claimed method results in a superior vascular network as compared to the cited prior art.  There is no 

The applicant argues that the transplantation of prevascularized islets resulted in
therapeutic effect.
	However, this was reasonably expected from the teachings in the prior art.  For this reason, the argument that the benefits afforded by the invention could not have been arrived at or predicted based on the combination of the cited prior art is not found persuasive.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633